Citation Nr: 1446057	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bossley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the evidence of record, the Board finds that evidence is inadequate to ascertain the current severity of the Veteran's PTSD.  The record contains a July 2010 VA examination, a private April 2013 psychiatric evaluation and an April 2013 PTSD disability benefits questionnaire filled out by a private psychologist from April 2013.  The 2010 VA examiner essentially found the Veteran had a moderate level of social and recreational impairment but with little vocational impairment and adequate social support.  The private evaluators essentially reported the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's attorney and wife explained that the Veteran is in denial about his PTSD and did not report the full extent of his symptoms to physicians but the private 2014 evaluator was able to talk to the Veteran's wife for a more complete disability picture.  As the evidence clearly suggests a discrepancy between the severity of symptoms evaluated during the July 2010 and April 2013 evaluations the Veteran should be re-examined to determine the severity of his PTSD.

The claim of entitlement to a TDIU is inextricably intertwined with the claim for a higher evaluation for the Veteran's PTSD, and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those beyond February 2013 from the Mountain Home VAMC.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  If deemed beneficial to determining the severity of the Veteran's condition, the VA examiner may elicit a report of symptoms from the Veteran's wife.

Both VA and private PTSD evaluations were conducted in 2010 and 2013, the examiner should address the discrepancies in the evaluations.  The VA examiner is directed to the assertion that the Veteran is in denial about his symptoms.  

The examiner should clearly indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or total occupational and social impairment due to PTSD symptoms.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  The AOJ should then adjudicate the claims with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



